Luke, J.
1 .Bailees for hire are required to exercise that degree of diligence in protecting the property bailed which every prudent .man would exercise in the preservation of similar property of his own.
2. In all cases where suit is brought against a bailee for hire, wherein damages are sought because of a failure to exercise that degree of diligence and care required by layv, proof of loss by the bailor places the burden on the bailee of showing that he has exercised the diligence required by law. In all eases the questions of negligence and diligence are peculiarly for the jury.
3. As was said when this ease was here to review an order granting a nonsuit (Ware v. Duggan, 28 Ga. App. 234, 110 S. E. 751), “this was a suit against a warehouseman to recover for damage to cotton delivered to him for storage. . . The evidence showed that the cotton had been delivered by agents of the plaintiff to the defendant for storage purposes, and that it had been damaged while in his custody as a warehouseman. The burden was then put upon the defendant to show that he had exercised ordinary diligence in storing and protecting the cotton.” The question of diligence was peculiarly for *108the jury. The verdict is not without evidence to support it, and the trial court having approved the verdict and there being no assignment of error of law upon the trial of the case, it was not error to overrule the motion tor a new trial.
Decided April 10, 1923.
Blaclcshear & Harrell, for plaintiff in error.
Burch & Daley, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.